Citation Nr: 1530419	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for atrial fibrillation.

2.  Entitlement to a special home adaptation and specially adapted housing grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active service from January 1966 to May 1968. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from December 2011 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for atrial fibrillation following a colonoscopy performed at a VA Medical Center in January 2007. 

During the pendency of the claim, the Veteran also timely perfected an appeal of an April 2014 rating decision that denied entitlement to a special home adaptation and specially adapted housing grant.  The Board has accordingly merged that claim into the instant appeal, as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of the claims on appeal.

The record reflects that the Veteran underwent a colonoscopy at a VA Medical Center on January 31, 2007.  Based on the biopsy results, a follow-up colonoscopy was indicated and scheduled for April 2007 at VA.  However, the Veteran subsequently cancelled the procedure as he was unable to travel to Nashville and had no money.  He asked for a local fee-basis provider.

An additional colonoscopy was scheduled at Parkwest Medical Center in April 2007; however that procedure had to be postponed for cardiovascular workup because during the pre-operative workup, atrial fibrillation was present.  He was then sent to the emergency room where he subsequently underwent cardiac catheterization and ultimately a 3-vessel bypass procedure due to coronary artery disease.  The Veteran continued to have 5 episodes of atrial fibrillation with 2 cardioversions and is on medication to help control his paroxysmal episodes.  

The Veteran seeks VA compensation for atrial fibrillation pursuant to 38 U.S.C.A. § 1151.  His primary contention is that he developed atrial fibrillation while undergoing the January 2007 colonoscopy.

A VA examiner reviewed the Veteran's claims file in November 2011 and found no relationship between the January 2007 VA colonoscopy and the atrial fibrillation that was subsequently found in April 2007.  The examiner stated that the January 2007 VA colonoscopy was without incident or findings of atrial fibrillation, noting that the Veteran's heart rate was monitored before, during, and after the procedure, as well as before discharge.  He had normal sinus rhythm with heart rates at the time of discharge of 83, 85, and 91.  The examiner stated that there was no medical evidence establishing any onset of atrial fibrillation or complaints of any symptoms that would be consistent with atrial fibrillation.  The examiner determined that it would be more likely a relationship between his significant coronary artery disease that needed immediate bypass that was found concurrent with finding his atrial fibrillation

In his January 2012 notice of disagreement, the Veteran stated that it was not until he returned home from the January 2007 VA colonoscopy that he began feeling an irregular heartbeat.  He stated that the January 2007 colonoscopy "knocked my heart out of rhythm."  In addition, he maintains that the prescribed solution that he drank prior to the colonoscopy stripped him of his electrolytes.  Also he asserts that the equipment used to perform his colonoscopy at Murfreesboro was dirty.  Lastly, he challenges the adequacy of the November 2011 VA opinion as it was rendered by a nurse practitioner, and not by a medical professional who specializes in cardiology.

On review, the Board finds that the § 1151 claim should be remanded for a supplemental medical opinion which addresses the Veteran's contentions, as well as the requirements for establishing entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

Further, the Veteran seeks a special adapted housing grant.  In his April 2014 notice of disagreement, he stated that he and his spouse need a home with a washer and dryer as they both have limited mobility.  The Board notes that because a qualifying additional disability under 38 U.S.C.A. § 1151 shall be treated as if it were a service-connected disability for purposes of entitlement to chapter 21 (specially adapted housing), the claim of entitlement to special home adaptation grant and specially adapted housing is inextricably intertwined with the issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for atrial fibrillation.  In this regard, the record shows that the Veteran is in receipt of special monthly compensation for loss of the use of one foot.  A potential award of VA compensation under U.S.C.A. § 1151 for atrial fibrillation due to underlying coronary artery disease may have an impact on the special home adaptation and specially adapted housing grant claim when also considering the Veteran's loss of use of one foot.  See 38 C.F.R. § 3.809 (b) (3) (2014).  Consideration must therefore be given as to whether the Veteran has loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must clarify whether the colonoscopy that was scheduled at Parkwest Medical Center in April 2007 was done so on a fee-basis.

2.  Then, forward the Veteran's claims file to an appropriate medical examiner, preferably a cardiologist, for review and an opinion regarding the Veteran's  § 1151 claim for atrial fibrillation.  



The medical examiner should review the claims folder and provide opinions as to the following:

(a) Was atrial fibrillation present prior to the Veteran's January 2007 colonoscopy performed at a VAMC?   If so, was it aggravated (i.e., permanent increase in severity) as a result of the pre-operative preparation, pre-operative workup, or the procedure itself? 

(b) Did the January 2007 VA colonoscopy (to include pre-operative preparation and workup) result in any additional disability, to include atrial fibrillation?  

(c) If additional disability resulted, provide an opinion as to whether it was caused by carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of VA?  

(d) If additional disability resulted, also provide an opinion as to whether it was a reasonably foreseeable result of the January 2007 VA colonoscopy, to include pre-operative workup and preparation - that is, would a reasonable health care provider have considered the additional disability to be an ordinary risk of the treatment(s) at issue?

**In response to the questions posed, please address all lay and medical evidence of record, to include the 2007 procedure notes; the November 2011 VA examination report;  the Veteran's contention that the prescribed pre-operative solution that he drank caused an electrolyte imbalance; and the Veteran's contention that the equipment used during the January 2007 VA colonoscopy was reportedly dirty.

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.
 
3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, readjudicate the § 1151 claim for atrial fibrillation, as well as the claim for special home adaptation and/or specially adapted housing grant, which should include consideration as to whether the Veteran has loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

If the benefits on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




